UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6582


DANIEL H. KING,

                  Petitioner – Appellant,

          v.

CHARLES RATLEDGE,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-hc-02183-FL)


Submitted:   September 20, 2016            Decided:    September 27, 2016


Before AGEE and      WYNN,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel H. King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel    H.    King,    a     District     of    Columbia      Code    offender

civilly   committed      under       the    Adam   Walsh    Child     Protection      and

Safety Act, appeals the district court’s order dismissing his 28

U.S.C.    § 2241      (2012)    petition         without    prejudice.         We     have

reviewed the record and find no reversible error.                        Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                       King v. Ratledge,

No. 5:15-hc-02183-FL (E.D.N.C. Apr. 14, 2016).                      We dispense with

oral    argument      because       the    facts   and     legal     contentions      are

adequately      presented      in    the    materials      before    this     court    and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2